 In the Matter of SWIFT & COMPANYandINTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS, LOCAL955, A. F. OF L.In the Matter of SWIFT & COMPANYandUNITED PACKINGHOUSE WORK-ERS OF AMERICA, C. I. O.Cases Nos. 17-R-1169 and 17-R-1174, respectively.-Decided June 3, 1946Mr. Neal J. Huff,of Chicago, Ill., andS.W. Howard,ofKansasCity,Kans., for the Company.Messrs. John J. Manning, W. R. Sherry,andW. L. Anderson,ofKansas City, Mo., for the Teamsters.Messrs. Leslie OrearandFrank L. Brown,of Kansas City, Mo., forthe C. I. O.Mr. Donald O. Mahon,ofKansas City,Mo., for the NationalBrotherhood.Mr. Donald H. Corson,of Des Moines, Iowa, andMr. David Flaherty,of Kansas City, Kans., for the Independent.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers, Local 955,A. F. of L., herein called the Teamsters, and United PackinghouseWorkers of America, C. I. 0., herein called the C. I. 0., alleging thatquestions affecting commerce have arisen concerning the representationof employees of Swift & Company, Chicago, Illinois, herein called theCompany, at its Kansas City, Kansas, plant, the National Labor Rela-tions Board provided for an appropriate consolidated hearing upon duenotice before Harry L. Browne, Trial Examiner. Said hearing was heldatKansas City, Missouri, on December 28, 1945. At thecommencement68 N. L R. B., No. 59.440 SWIFT & COMPANY441of the hearing the Trial Examiner granted a motion of the IndependentPackinghouseWorkers UnionofKansasCity,Kansas, affiliated withtheNationalBrotherhood of PackinghouseWorkers,ConfederatedUnions of America, herein called the Independent, to intervene. TheBoard, the Company, the Teamsters, the C. I. 0., the Independent, andtheNational Brotherhood of Packinghouse Workers, herein called theNationalBrotherhood,- appeared and participated.All partieswereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. At the hear-ing the Independent moved to dismiss the petitions. For the reasonsstated in Section III,infra,themotion is hereby denied. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded an opportunity to filebriefs with the Board.On January 17, 1946, approximately 3 weeks after the close of thehearing, the International Association ofMachinists, herein called theI.A.M., filed a motion to intervene, alleging that it represented amajority of "all machinists, machinists' helpers and machinists' appren-tices employed by the Company at its Kansas City, Kansas, plant." Boththe Company and the Teamsters oppose the granting of the I. A. M.'smotion. Inasmuch as it appears that the I. A. M. did not have anyrepresentation interest in the employees affected at the time of the hear-ing, its motion to intervene is hereby denied .2Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTITHE BUSINESS OF THE COMPANYSwift & Company is an Illinois corporatiQn with its principal officeand place of business in Chicago, Illinois. It is engaged in meat process-ing and meat packing and operates many plants throughout the UnitedStates.Only the employees at the Company's Kansas City, Kansas, plantare involved in this proceeding.During the year 1945 the Company purchased livestock, materials andsupplies valued in excess of $4,000,000, of which approximately 90 per-centwas shipped to the Kansas City plant from points outside theState of Kansas. During the same period the Company sold materials'Successor to International Brotherhood of Swift Employees,with which the Independentformerly had been affiliated.'The Regional Director reported that the I. A. M. submitted 11 authorization cards, all ofwhich bole the names of employees listed on the Company'spay roll of January 24, 1946,which contained the names of 23 employees in thh proposed unit Three of the cards weredated January 16, 1946;1card was dated January 23,1946, 6 cards ware dated January 25,1946; and I card was dated January 26, 1946. SeeMatter of United Boat Service Corporation,55N. L.R. B. 67. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other products manufactured at its Kansas City plant valued inexcess of$5,000,000,of which approximately 90 percent was sold anddeliveredto points outside the State of Kansas.The Companyadmits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers, Local 955, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.United PackinghouseWorkers of America, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Independent PackinghouseWorkers Union of Kansas City, Kansas,affiliated with the National Brotherhood of Packinghouse Workers, Con-federated Unions of America, is a labor organization admitting to mem-bership employees of the Company.III,THE QUESTIONS CONCERNING REPRESENTATIONSwift & Company processes meats in nanny plants throughout theUnited States. Employees in a number of these plants are representedby the C. I. 0., the National Brotherhood, and by the AmalgamatedMeat Cutters and Butcher Workmen of North America, A. F. L. Eachof these three labor organizations negotiates with the Company contractsof 1-year duration covering all employees at the Company's meat plants,who are represented respectively by them through their local unions.When one of these labor organizations acquires representation of em-ployees of an additional plant during a contract year, such employees areby negotiation with the Company deemed covered by the master contractbetween such organization and the Company. The terminal date of allthese master contracts is August 11. The contracts provide that they areautomatically renewable unless opened by either party by written notice30 days prior to August 11 of any given year. The contracts furtherprovide that they may be opened once during the contract year by ap-propriate notice for negotiation as to wages.The Teamsters has contractual relations with the Company at someof its plants but has no master agreement, and no contractual relationexists between the Teamsters and the Company at the Kansas City,Kansas, plant.In December 1944, pursuant to the option contained in its mastercontract, the National Brotherhood gave appropriate notice to Swift &I SWIFT & COMPANY443Company that it desired to open its master contract as to wages. Thismaster contract covered the employees at the Kansas City plant who wererepresented by the Independent, the local affiliated with the NationalBrotherhood. Thereafter, wages as well as other contested issues betweenthe Company and the National Brotherhood were submitted to the WarLabor Board for settlement. On February 20, 1945, the War LaborBoard issued a supplementary directive that the Company and theNational Brotherhood should negotiate on certain issues between them,embody their agreement in writing, and report back to the War LaborBoard for approval. On May 15, 1945, the Company and the NationalBrotherhood executed a new master contract which embodied previousagreements reached on contested issues and which, by its terms, wasextended to August 11, 1946, with the same automatic renewal clauseas contained in the previous master agreement. This contract was ap-proved by the War Labor Board on May 23, 1945.3By letter dated June 29, 1945, the Teamsters advised the Companythat it represented the majority of the truck drivers at the Kansas Cityplant and asked to be recognized as the collective bargaining representa-tive for the truck drivers. Three days later the C. I. O. by letter re-quested the Company to deal with it concerning matters of collectivebargaining on behalf of the production and maintenance employees. Ineach case, the Company refused the request.The National Brotherhood and the Independent contend that themaster contract executed on May 15, 1945, and continuing in effectuntilAugust 11, 1946, constitutes a bar to a determination of represen-tatives for employees at the Company's Kansas City, Kansas, plant. Wedo not agree. Since the master contract of May 15, 1945, constitutes apremature renewal of the master contract terminating August 11, 1945,we find that the master contract of May 15, 1945, does not constitute abar to a determination of representatives for employees at the KansasCity,Kansas, plant at this time 4Statements prepared by a Board agent and received into evidence atthe hearing indicate that the Teamsters and C. I. O. represent a sub-stantial number of employees in the respective units hereinafter foundappropriate.63By appropriatenotice, the contract was opened in October or November 1945, for thepurpose of negotiations on wages.*The Companyhad "knowledge"of a conflicting claim prior to the execution of May 15,1945,master contract inasmuch as the Teamsters made its initial claim known to the Company onSeptember 8, 1944. Cf.Matter of Swift and Company (Winona Plant),64 N. L. R. B. 880.The Field Examiner reported that the Teamsters submitted 17 application blanks, 9 ofwhich bore the names of employees listed on the Company's pay roll of July 14, 1945, whichcontained the names of 16 employees in the unit proposed by the Teamsters.The FieldExaminer further reported that the C. I. O. submitted 621 membership cards, 496 of whichbore the names of employees listed on the Company's pay roll of July 7, 1945, and that therewere 1,479 employees in the unit proposedby the C.I.O. The Independent relies upon itscurrent contract as evidence of its interest. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerning therepresentation of employees at the Company's Kansas City, Kansas, plantwithin the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.IV. THE APPROPRIATE UNITSIn Case No. 17-R-1169, the Teamsters requests a unit composed ofallwholesale market and plant sales delivery truck drivers. In Case No.17-R-1174, the C. I. O. requests a unit composed of all production andmaintenance employees, excluding,inter alia,the truck drivers. TheNational Brotherhood and the Independent contend, however, that onlya single unit composed of production and maintenance employees andtruck drivers is appropriate. The Company made no objection to theunits requested by the Teamsters and the C. I. O.On June 24, 1943, the Company, the Teamsters, the Independent, andthe C. 1. 0.e entered into an Agreement for Consent Election coveringemployees of the Company at the Kansas City plant in the followingseparate units, to wit; a unit of production and maintenance employees,and a unit of truck drivers.? Pursuant to this agreement, the Board con-ducted an election on June 1, 1943, in which the Independent wasselected as the bargaining representative by the employees in the pro-duction and maintenance and truck drivers unit, respectively. On July 8,1943, the employees in each of the above units were formally covered bythe terms and provisions of the original master contract heretoforementioned. The Company and the Independent have bargained on thebasis of two separate units from July 8, 1943, to May 15, 1945, whenpursuant to their "new" master contract, they initiated bargaining onthe basis of a single unit of production and maintenance workers andtruck drivers. Bargaining on the basis of a single unit has continued atthe Company's plant up to the present time.In view of the prior history of collective bargaining from July 1943toMay 1945, and the homogeneous and distinct nature of the truckdrivers' unit, we are of the opinion that a separate unit for the truckdrivers at the Company's Kansas City plant is appropriate. Furthermore,we are of the opinion that the bargaining history at the Company's Kan-sasCity plant sinceMay 1945 is not of sufficiently long duration tojustify the conclusion that a separate unit for truck drivers is not ap-propriate s Under these circumstances we shall find that a unit of truckdrivers and a unit of production and maintenance employees constitute8At that time this labor organization had not affiliated with the C. I O. and was thenknown as "the Packinghouse Workers Organizing Committee."TThe record reveals that the truck drivers at the Company's Kansas City plant comprise aseparate and distinct group of employees.SeeMatter of Federal Telephone and Radio Corporation, 49N. L. R B 938. SWIFT & COMPANY445the appropriatebargaining units forthe employees at the Company'sKansas City, Kansas, plant.Accordingly, we find that the following constituteunits appropriatefor the purposes of collective bargaining at the Company's Kansas City,Kansas, plant, within the meaning of Section 9 (b) of the Act:(1)All wholesale market and plant sales delivery truck drivers, ex-cluding all supervisory truck drivers with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees or recommendsuch action ;(2)All production and maintenance employees, including stationaryengineers,9 but excluding receiving office employees, research laboratoryemployees, time and employment office employees, plant protection em-ployees (policemen, watchmen,matrons,bell pullers, and firemen), clericalemployees, cashier in employees' store, creditunionemployees, reshipclerk,draftsmen, standards department employees,generaloffice em-ployees, brick masons, all wholesale market and plant sales delivery truckdrivers, superintendent, assistant superintendent, division superintend-ents, night superintendent, general foremen, foremen, foreladies,assist-ant foremen, gang leaders, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action.V.THE DETERMINATION OF REPRESENTATIVESThe Company, in effect, urges that its employees presently absent onmilitary leave should be permitted to vote by mail. It appears that theCompany maintains the current addresses of the employees in the armedservices, and that at the time of the hearing, there were approximately800 such employees within the unit herein found appropriate.We areof the opinion that the facts in this case do not differ substantially fromthose in theMatter of South West Pennsylvania Pipe Lines.10Accord-ingly, we shall grant the Company's request.We will direct that the questions concerning representation be resolvedby separate elections by secret ballot among the employees in the ap-propriate units who were employed during the pay-roll period im-mediately preceding the date of the elections herein, subject to the limi-tations and additions set forth in the Direction.11 In this case, the Re-gionalDirector is authorized to mail ballots to employees within theappropriate units on military leave,providedone or more of the partieshereto, within seven (7) days from the receipt of the Direction of Elec-tions, files with the Regional Director a list containing the names, most"The record reveals that these employees do not exercise supervisory authority with theBoard's customary definition.10 64 N L. R. B 1384.11 The C. I. O. waived any right to object to the elections because of the amendedcharges itfiled againstthe Company inMatter of Swift and Company,Case No. 17-C-1314. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecent addresses, and work classifications of such employees. The Re-gional Director shall open and count the ballots cast by mail by employeeson military leave,providedthat such ballots be returned to and receivedat the Regional Office within thirty (30) days from the date they aremailed to the employees by the Regional Director 12DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it it herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Swift & Company, KansasCity,Kansas, elections by secret ballot shall be conductedas early aspossible, but not later than forty-five (45) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Seventeenth Region, acting in thismatter asagent for the Na-tionalLabor Relations Board, and subject to ArticleIII,Sections 10and 11, of said Rules and Regulations, among the employeesin unitsfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, to de-termine whether the employees in unit 1 desire to be represented byInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers, Local 955, A. F. of L., or by Independent PackinghouseWorkers Union of Kansas City, Kansas, affiliated with the NationalBrotherhood of Packinghouse Workers, Confederated Unions of Amer-ica, for collective bargaining purposes, or by neither; and whether theemployees in unit 2 desire to be represented by United PackinghouseWorkers of America, C. I. 0., or by Independent Packinghouse Work-ersUnion of Kansas City, Kansas, affiliated with the National Brother-hood of Packinghouse Workers, Confederated Unions of America, forcollective bargaining purposes, or by neither.11A free interchange between the interested parties ofinformation on the addresses andwork categories of the employees to be voted by mail will benecessary in order to avoidchallenges and post electionobjections.Accordingly, the Boardwillmake available to allinterested parties anyinformation of this nature furnished it by any other party. In the eventthat the parties should send the absentee voters anyinformation or literature bearing directlyor indirectly on the pending election, copiesof all such documents should be simultaneouslyfiled with the Regional Office for inspection by or transmittal to the otherparties.However,acceptance or transmittalof such literature by theBoard's office is not to be construed asconferring immunityon the filing party in theevent that objections are later interposedcoaceroing its content.The usual principles will apply.